Case 1:16-cv-04757-NLH-KMW Document 74 Filed 06/10/20 Page 1 of 11 PageID: 1112



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     EMILY VALLES,
     Administrator of the Estate           1:16-cv-04757-NLH-KMW
     of Jamie Gonzalez, AKA Jaime
     Gonzalez,                             OPINION

                    Plaintiff,

           v.

     CUMBERLAND COUNTY, WARDEN
     ROBERT BALICKI, and JASON
     CORLEY,

                    Defendants.


 APPEARANCES:

 JOSEPH P. GUZZARDO
 MARK FROST & ASSOCIATES
 1515 MARKET STREET
 SUITE 1300
 PHILADELPHIA, PA 19103

       On behalf of Plaintiff.

 HILLMAN, District Judge

       This matter comes before the Court on motion of Plaintiff

 Emily Valles, as administrator for the estate of Jaime Gonzalez, 1

 for default judgment against the only Defendant remaining in




 1Gonzalez died in late 2016 and was substituted out as the
 formal Plaintiff in this matter by his mother, Emily Valles,
 acting as the administrator of Gonzalez’s estate. See (ECF No.
 29). Gonzalez and his estate will be referred to herein as
 “Plaintiff.”
Case 1:16-cv-04757-NLH-KMW Document 74 Filed 06/10/20 Page 2 of 11 PageID: 1113



 this action, Jason Corley (“Defendant”). 2        For the reasons below,

 Plaintiff’s motion will be granted.

                                 BACKGROUND

       On August 4, 2016, Plaintiff filed this action alleging he

 was the victim of unlawful excessive force at the hand of

 Defendant, a former correctional officer, while a pre-trial

 detainee at the Cumberland County Jail in 2014.          Plaintiff

 recounts that a fight broke out in his housing unit.           Plaintiff

 was not involved in this fight.        Nonetheless, Defendant

 approached Plaintiff and struck him in the face with a fist and

 set of keys.     As a result, Plaintiff fell to the ground, hit his

 head, and sustained a concussion.        Plaintiff alleges Defendant

 violated 42 U.S.C. § 1983 and the Eighth Amendment’s prohibition

 against cruel and unusual punishment when Defendant used

 excessive and unnecessary forces against Plaintiff (counts one

 and three).    Plaintiff pursues a related claim under the New

 Jersey Civil Rights Act, N.J. Stat. Ann. 10:6-2, et seq.

 (“NJCRA”) (count five).      Plaintiff also alleges Defendant

 assaulted and battered him (count four).




 2 On August 28, 2019, the Court granted a motion for summary
 judgment filed by defendants Cumberland County and Warden Robert
 Balicki, and those Defendants were dismissed from the action.
 (ECF No. 65). As a result of the Court’s August 28, 2019 Order,
 the only remaining defendant in the action is Defendant Corley.
                                      2
Case 1:16-cv-04757-NLH-KMW Document 74 Filed 06/10/20 Page 3 of 11 PageID: 1114



         Because this action arises out of Defendant’s employment

 with the Cumberland County Jail, the County provided Defendant

 with a defense and appointed-counsel entered an appearance in

 this action on his behalf.       Thereafter, on August 17, 2017,

 counsel for Defendant moved to withdraw its appearance, in large

 part because Defendant was not responsive and failed to partake

 in the discovery process.       The Court granted counsel’s motion to

 withdraw on October 23, 2017. (ECF No. 34)         Since then,

 Defendant has not participated in this action.          As such, on

 October 11, 2019, Plaintiff requested default be entered. (ECF

 No. 68).     The Clerk entered default against Defendant that same

 day.

         On October 15, 2019, Plaintiff first moved for default

 judgment, which this Court denied without prejudice after

 finding Plaintiff had not submitted a brief in support of the

 motion.     (ECF No. 70).    Plaintiff renewed his motion on November

 6, 2019.     (ECF No. 71).   Defendant has not responded to

 Plaintiff’s renewed motion and the time within which to do so

 has expired.     As such, this motion is ripe for adjudication.

                                    DISCUSSION

    I.     Subject Matter Jurisdiction

         This Court exercises subject matter jurisdiction pursuant

 to 28 U.S.C. § 1331.



                                      3
Case 1:16-cv-04757-NLH-KMW Document 74 Filed 06/10/20 Page 4 of 11 PageID: 1115



    II.    Plaintiff’s Motion For Default Judgment

       “Federal Rule of Civil Procedure 55(b)(2) authorizes courts

 to enter a default judgment against a properly served defendant

 who fails to file a timely responsive pleading.”          Chanel, Inc.

 v. Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J. 2008) (citing

 Anchorage Assocs. v. V.I. Bd. of Tax Rev., 922 F.2d 168, 177 n.9

 (3d Cir. 1990)).     “The entry of a default judgment is largely a

 matter of judicial discretion, although the Third Circuit has

 emphasized that such ‘discretion is not without limits, however,

 and we repeatedly state our preference that cases be disposed of

 on the merits whenever practicable.’”         Id. (quoting Hritz v.

 Woma Corp., 732 F.2d 1178, 1181 (3d Cir. 1984)).

       “Although the Court should accept as true the well-pleaded

 allegations of the Complaint, the Court need not accept the

 moving party’s legal conclusions or allegations relating to the

 amount of damages.”      Id. at 535-36 (citing Comdyne I, Inc. v.

 Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990); Directv, Inc. v.

 Asher, No. 03-1969, 2006 WL 680533, at *1 (D.N.J. Mar. 14,

 2006)).    “Consequently, before granting a default judgment, the

 Court must first ascertain whether ‘the unchallenged facts

 constitute a legitimate cause of action, since a party in

 default does not admit mere conclusions of law.’”          Id. at 536

 (quoting Asher, 2006 WL 680533, at *1).



                                      4
Case 1:16-cv-04757-NLH-KMW Document 74 Filed 06/10/20 Page 5 of 11 PageID: 1116



       Once a valid claim has been asserted, “[t]hree factors

 control whether a default judgment should be granted: (1)

 prejudice to the plaintiff if default is denied, (2) whether the

 defendant appears to have a litigable defense, and (3) whether

 defendant’s delay is due to culpable conduct.”          Chamberlain v.

 Giampapa, 210 F.3d 154, 164 (3d Cir. 2000) (citing United States

 v. $55,518.85 in U.S. Currency, 728 F.2d 192, 195 (3d Cir.

 1984)).

       The Third Circuit does not favor defaults.         Cyprus Mines

 Corp. v. M & R Indus., Inc., No. 14-cv-04590-NLH, 2015 WL

 1469529, at *8 (D.N.J. Mar. 30, 2015) (citing Gross v. Stereo

 Component Systems, Inc., 700 F.2d 120, 122 (3d Cir. 1983)).

 Where, however, a properly served defendant has failed to defend

 itself against plaintiff’s claims, it must expect that a

 judgment may be entered against it.        Id. (citing Ford v.

 Consigned Debts & Collections, Inc., No. 09–3102, 2010 WL

 5392643, at *4 (D.N.J. Dec. 21, 2010)).

    A. Defendant Has Been Properly Served

       Rule 4(e)(2)(B) of the Federal Rules of Civil Procedure

 authorizes service upon an individual by “leaving a copy of [the

 summons and complaint] at the individual’s dwelling place or

 usual place of abode with someone of suitable age and discretion

 who resides there.”      United States v. Floyd, No. 12-cv-1890-JBS-

 KMW, 2015 WL 5771137, at *2 (D.N.J. Sept. 30, 2015) (citing Fed.

                                      5
Case 1:16-cv-04757-NLH-KMW Document 74 Filed 06/10/20 Page 6 of 11 PageID: 1117



 R. Civ. P. 4(e)(2)(B)).      Plaintiff submits an affidavit of

 service reflecting that Defendant was served by leaving a copy

 of the summons and complaint with a co-resident of Defendant’s

 home of suitable age.      (ECF No. 71-3).     Such satisfies this

 Court that Defendant was properly served.

    B. Plaintiff Has Alleged Colorable Claims

       The Court addresses each of Plaintiff’s claims in turn to

 determine whether legitimate causes of action have been

 advanced.    Chanel, 558 F. Supp. 2d at 536.

          1. Plaintiff Sufficiently Pleads Claims For Assault and
             Battery
       A person is subject to liability for the common law tort of

 assault if: “(a) he acts intending to cause a harmful or

 offensive contact with the person of the other or a third

 person, or an imminent apprehension of such a contact, and (b)

 the other is thereby put in such imminent apprehension.”            Leang

 v. Jersey City Bd. of Educ., 969 A.2d 1097, 1117 (N.J. 2009)

 (quoting Wigginton v. Servidio, 734 A.2d 798 (N.J. Super. Ct.

 App. Div. 1999)).     The tort of battery rests upon a

 nonconsensual touching.      Id. (citing Perna v. Pirozzi, 457 A.2d

 431 (N.J. 1983)).     Plaintiff has sufficiently alleged he was

 assaulted and battered when Defendant approached him and struck

 him with a fist full of keys.       As such, the Court finds these

 claims legitimate and viable.



                                      6
Case 1:16-cv-04757-NLH-KMW Document 74 Filed 06/10/20 Page 7 of 11 PageID: 1118



          2. Section 1983, Eighth Amendment, Fourteenth Amendment,
             and NJCRA Claims

       As the Supreme Court has long held, 42 U.S.C. § 1983 “is

 not itself a source of substantive rights,” but merely provides

 “a method for vindicating federal rights elsewhere conferred.”

 Graham v. Connor, 490 U.S. 386, 393–94, 109 S. Ct. 1865, 1870–

 71, 104 L. Ed. 2d 443 (1989) (quoting Baker v. McCollan, 443

 U.S. 137, 144, n. 3, 99 S. Ct. 2689, 2694, n. 3, 61 L. Ed. 2d

 433 (1979)).     In addressing an excessive force claim brought

 under § 1983, analysis begins by identifying the specific

 constitutional right allegedly infringed by the challenged

 application of force. 3     Id. (quoting Baker, 443 U.S. at 140, 99

 S. Ct. 2692) (“The first inquiry in any § 1983 suit” is “to

 isolate the precise constitutional violation with which [the

 defendant] is charged”).      In this case, Plaintiff’s claims arise

 under the Fourteenth Amendment. 4        Therefore, the Court looks to


 3 Because the NJCRA largely mirrors Section 1983, see Tumpson v.
 Farina, 95 A.3d 210, 224 (N.J. 2014), the Court addresses these
 claims together.

 4 While Plaintiff purports to advance a claim under the Eighth
 Amendment’s ban on cruel and unusual punishment, the Eighth
 Amendment does not apply to pre-trial detainees. See Graham,
 490 U.S. at 392 n.6 (stating in dictum that the view that “the
 Eighth Amendment’s protections [do] not attach until after
 conviction and sentence” was “confirmed by Ingraham v. Wright,
 430 U.S. 651, 671 [] (1977)”); see Fuentes v. Wagner, 206 F.3d
 335, 347 (3d Cir. 2000) (holding that the status under the
 Constitution of a convicted inmate awaiting sentence is “that of
 a pretrial detainee”). Instead, the Fourteenth Amendment
 governs claims advanced by a pre-trial detainee. Mestre v.
                                      7
Case 1:16-cv-04757-NLH-KMW Document 74 Filed 06/10/20 Page 8 of 11 PageID: 1119



 the standards governing the rights guaranteed by the Fourteenth

 Amendment.    Id. (citations omitted).

       In Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), the

 Supreme Court held that a pretrial detainee must show only that

 the force used was “objectively unreasonable” in order to

 prevail on an excessive force claim.        It noted that, as to the

 defendant’s “physical acts,” such as swinging a fist into a

 face, the defendant “must possess a purposeful, a knowing, or

 possibly a reckless state of mind.”        Id. at 2472.

       In order to make out a colorable claim of the type alleged

 in Plaintiff’s complaint, Plaintiff must prove that Defendant

 used excessive force against him and disregarded his need for

 medical attention. 5    The Fourteenth Amendment prohibits the




 Wagner, 488 F. App’x 648, 649 (3d Cir. 2012) (internal citations
 omitted) (“The Fourteenth Amendment would govern his claims if
 he were a pretrial detainee, and the Eighth Amendment would
 govern his claims if he were a convicted prisoner”). As the
 Third Circuit has noted, the “constitutional protections
 afforded to a pretrial detainee under the Fourteenth Amendment
 are greater than those provided by the Eighth Amendment.”
 Mestre, 488 F. App’x at 649 n.1. As such, this Court disregards
 Plaintiff’s Eight Amendment claim as imprudently advanced and
 analyzes Plaintiff’s claim exclusively under the Fourteenth
 Amendment.

 5 Plaintiff advances a claim for medical indifference. The
 standard to be applied to that claim is less stringent than that
 imposed on the due process claim, so the Court addresses them
 together. See Moore v. Luffey, 767 F. App’x 335, 340 n.2 (3d
 Cir. 2019) (quoting Kingsley, 135 S. Ct. at 2472) (“[L]iability
 for negligently inflicted harm is categorically beneath the
 threshold of constitutional due process”).
                                      8
Case 1:16-cv-04757-NLH-KMW Document 74 Filed 06/10/20 Page 9 of 11 PageID: 1120



 imposition of punishment upon those who have not been convicted

 of a crime.    See, e.g., Kingsley, 135 S. Ct. 2470-72; Bell v.

 Wolfish, 441 U.S. 520, 535-39 (1979).         To state such a claim,

 Plaintiff must show that the jail-official defendant used force

 against him, and that “the force purposely or knowingly used

 against him was objectively unreasonable” under the individual

 facts and circumstances resulting in the use of force.

 Kingsley, 135 S. Ct. at 2473.       Plaintiff makes such allegations

 in his complaint, and therefore, may proceed.

    C. Default Judgment Factors

              1. Prejudice To The Plaintiff If Default Is Denied and
                 Whether Defendant’s Delay Is Due To Culpable
                 Conduct

       A plaintiff will be prejudiced absent a default judgment

 where, due to the defendant’s continued failure to respond to a

 plaintiff’s claims, the plaintiff is left with no other

 recourse.    Cyprus Mines, 2015 WL 1469529, at *8 (citing Ford,

 2010 WL 5392643 at *4).      This action was initiated on August 4,

 2016.   Defendant was properly served with process and counsel

 entered appearances on his behalf.        Since that time, Defendant

 has not participated in this action.        Such non-cooperation is

 set forth in detail in Plaintiff’s counsel’s motion to withdraw

 and warrants a finding that Defendant is culpable for his non-

 compliance.    Absent entry of default judgment, Plaintiff will be

 prejudiced in pursuing this action against Defendant.           The Court

                                      9
Case 1:16-cv-04757-NLH-KMW Document 74 Filed 06/10/20 Page 10 of 11 PageID: 1121



  finds that Plaintiff’s inability to pursue this action is the

  product of Defendant’s continuous non-compliance with his former

  counsel and this Court.      Therefore, the Court finds these

  factors weigh in favor of granting default judgment.

              2. Whether The Defendant Appears To Have A Litigable
                 Defense

        Because Defendant has not participated in this action, the

  Court cannot determine whether he possess legitimate defenses.

  While this Court dismissed other defendants from this action at

  the summary judgment stage, the claims previously dismissed are

  markedly different than those pursued against this Defendant.

  As such, this Court finds this factor neutral in deciding

  whether to grant default judgment.

              3. Default Judgment Will be Granted And Plaintiff Will
                 Be Ordered To Submit Documents In Support Of Its
                 Damages Demands

        The Court is satisfied that the default judgment factors

  collectively weigh in favor of entering judgment in Plaintiff’s

  favor.   Next, the Court must address damages.

        If damages sought at the default judgment stage are not for

  a “sum certain or for a sum which can by computation be made

  certain, the court may conduct such hearings or order such

  references as it deems necessary and proper.”         Cyprus Mines,

  2015 WL 1469529, at *9 (quoting Fed. R. Civ. P. 55(b)(1)-(2)).

  A “court may conduct hearings or make referrals . . . when, to


                                      10
Case 1:16-cv-04757-NLH-KMW Document 74 Filed 06/10/20 Page 11 of 11 PageID: 1122



  enter or effectuate judgment, it needs to conduct an accounting

  [or] determine the amount of damages.”        Id. (quoting Fed. R.

  Civ. P. 55(b)(1)-(2)).      Because Plaintiff does not seek a sum

  certain, further proceedings are required before ascertaining

  the amount judgment should be entered for.         Therefore, Plaintiff

  will be ordered to submit its proofs and a brief in support of

  its application for any damages award.

                                  CONCLUSION

        For the reasons discussed above, the Court will grant

  Plaintiff’s motion for default judgment (ECF No. 71).           Plaintiff

  will be ordered to prove-up its damages demands.          An appropriate

  order will be entered.



  Date:_June 10, 2020__                     s/ Noel L. Hillman ___
  At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                      11
